Interim Decision 40815

MATTER OF CATDADI

In Deportation Proceedings
A-12681937

Decided by Board November 24, 1961
Where the subject alien was cm-tilled by U.D. Public Health Service medical

officers as afflicted with "Sexual Deviation—Class A" and the underlying
medical-psychiatric "examination" and "certification", as well as the appellate
procedure before the Board. of Medical Examiners, failed to comply with substantive procedures and regulatiune set forth in the "Manual for Medical
Examination of Aliens" and 42 CER 84 (initial examination not by 2 medical officers, no evidence . of independent medical examination by Board of
Medical Examiers and 'refusal by the Board to accept into evidence psychiatric
Mons Mend by the alien), bad.' Class A. certification is not binding on the

special inquiry officer on the question of the alien's inadmissibility under
section 212(a) (4) of the Immigration and Nationality Act, as a sex deviant,
in conjunction with an application for adjustment of status under section 245
of the Act, and the case .is remanded for a new and proper examination by
U.S.1'.H.S. medical authorities.
CHARGE :

Order: Act of 1952—Sectlon 241(a) (2) t8 U.S.C. 1201(a) (2) j—Nonimmigrant
visitor—remained longer.
ON Broils OF

RESPONDENT:

Sidney Bradpiece, Esquire
280 South Beverly Drive
Beverly Hills, California 90212

Respondent appeals from a decision of the special inquiry officer
finding him deportable as charged and ineligible for any form of relief
other than voluntary departure, which has been granted.
Respondent is a 23-year-old married male alien, native and citizen
of Turkey, who was admitted to the United States as a nonimmigrant
student on September 16, 1961. On February 19, 1965, he was married
to Jacqueline Jean Ray, a native born citizen of the United States,
and they have lived together since that time. Her petition for nonquota status for him was filed on March 3, 1965, together with his
application for adjustment under section 245.
As part of the adjustment procedure, respondent presented himself

528

Interim Dicisibn 4E1815
at the United States Public Health Service for examination in May,
1966. Thereafter, on a Form FS498, a report relating to respondent
was issued it was signed by D. A. St. Claire, M.D., Chief of Medicine,
dated May 27, 1966 and in the space left for notation of defect, disease
or disability, the following is typed in :
"Per Dr. Conrad

class A—Sex deviant

his statement attached.".

Attached were two sheets of casually handwritten notes, in two different handwritings, bearing the signature of S. J. Conrad at two points.
These two pages, together with repOrts of negative results on two
diagnostic medical tests, were attached to a pink printed sheet, numbered PHS 4854, indicating that the attached material was an original
report, with no copies being retained by the Public Health Service.
These papers were received and stamped by the 'Immigration and
Naturalization Service on May 31, 1966. Thereafter, on October 10,
a Board of Medical Examiners, of the Public Health Servide, was
convened, and respondent, his counsel, and Dr. EdWin E. McNiel, a
psychiatrist, appeared before it. By an undated' communication,
labelled "REPORT OF BOARD OF MEDICAL EXAMINERS",
signed by the three doctors who had composed -the board and mailed
to the Immigration and Naturalization Service under date of October
18, 1966, the United States Public Health Service affirmed its earlier
holding that respondent was afflicted' -With "Sexual Deviation—
Class A)' • . . „ , .
On November 7, 1966; the District DirebtOr of the Immigration and
NaturalizatiOn Service; refethig to the proceedings before the Public
Health Service and the results thereof, advised respondent that his
application for adjustment to 'permanent resident status was denied,
-

for the reason that he was ineligible to receive a. vise and excludable
-

from admission under section 212(a) '(4) as an alien afflicted with
sexual deviation. Respondent was given 15 days froia the' date of the
letter in which to depart voluntarily from the United States.
Respondent remained in the United State s' beyond 'November ,22,
1966 and on February 23, 1967 an 'order to Show cause was' issued,
charging him with being deportable for overstay. IlearingS in the deportation proceedings were held on Maich -6 and March 23, 1967.
Respondent admitted the factual "allegations 'contained in the order
to show cause, but did not concede deporiability, and renewed his application for adjustment under section 245. The special inquiry officer,
in his oral decision rendered at the close of the second hearing, recited
that respondent had been examined by a medical officer of the United
States Public health,ervice, with a resulting Class A. Medical Cer-

529

Interim Decision #1815
tificate as a sex deviant; that on appeal the Board of Medical Examiners of the United States Public Health Service had affirmed the
Class A Medical Certificate; that the special inquiry officer, in eases
involving admission or adjustment was bound by the decision of the
Board of Medical Examiners and must base his findings upon their
certification (section 236(d), Immigration and Nationality Act) where
there had been compliance with the appropriate requirements (emphasis supplied) (citing U.S. ex rel. Johnson v. Shaughnessy, 336 U.S.
806) ; that inasmuch as it appeared there was such compliance in respondent's case, the United States Public Health Service certificate
must be conclusive, and respondent must be found inadmissible under
section 212(a) (4). Since it followed that respondent must, therefore,
be ineligible for adjustment, the special inquiry officer granted voluntary departure as the only relief available, with an alternate order of
deportation to Turkey if respondent should fail to depart when and as
,;.equired.
In the situation we have before us, where the decision of the Public
Health Service when made is so binding that there is no appeal from
a denial of adjustment or admission based upon that decision, and
where not only the, alien, but an American citizen wife is affected,
the procedure promulgated by the Surgeon General of the United
States cannot be overlooked, or abridged for the sake of convenience.
From an examination of the record, we are not satisfied that either
the initial "sex deviant" classification, or its affirmance by the medical
board, was made in compliance with the regulations governing such
functions, or with the procedures prescribed by the Public Health

Service itself for the medical examination of aliens. Respondent, on
appeal, attacks not only the procedures used by the Public Health
.$ervice, but the type and sufficiency of evidence relied on in reaching
its conclusion. Mindful of the Congressional intent that the medical
judgment of Public Health Service officers in these situations is to be
conclusive, we address ourselves only to the propriety and sufficiency
of the procedures used by them in reaching their conclusion.
First, it is prescribed that a certification as to a Class A condition
must be issued on a specific form, PHS-124 (FQ), (Manual for Medical
Examination of Aliens, Public Health Service, 1963, hereinafter referred to as Manual, pp. 4-1, par. 1), and the original of that form is
to be turned over to the Immigration and Naturalization Service
(Manuakpp.; 2 12, par. 2. (5) ). No such form is in the file, nor was
-

it apparently ever filled out. While on its face, this failure to comply
with the rules would appear to be trivial, in actuality it resulted, from
the outset, in the denial of substantive right to respondent, for the
Class A Certificate (with exceptions not applicable here) :

530

Interim Decision #1615
"shall be signed by at least two medical officers who have examined the alien.
* • *" (Manual, pp. 4-2, par. 3.b.) (Emphasis supplied.)
Respondent was seen by only one medical officer, and from the notes

appended by that medical officer to the report sent to the Immigration
and Naturalization Service, it cannot be ascertained whether he actually gave respondent a medical-psychiatric examination. Those notes
bear little resemblance to reports of psychiatric examinations we have
had before us in the past. Further, they do not contain the information
that the Manual specifies as necessary in records of examination : (pp.
2-19, par. 54)
"Examiners shall maintain records of all examinations. When mental conditions
are certified, the record shall contain a statement of the personal and antecedent
history of the individual as far as obtainable, a description of any physieal

abnormalities detected, and a detailed description of the mental signs and
symptoms * ""
•

As to the Board of Medical Examiners which was convened, counsel
points out that the doctor who made the initial finding of sexual deviation was not only a member of that board, but that he acted as Chairman as well. His is the first signature on the board's report, and he
apparently made the only record of its proceedings (see handwritten
notes above referred to, part of Ex. 3, and entry after date 10/10/66).
That his presence on the board is recognized by the Public Health
Service as an undesirable practice is shown by the following instruction in the Manual (pp. 2-15, par. 44.d.)
"All practical effort shall be made to mid haying a medical board include in
ite tnemberghip an individual who has previously rendered a decision in the
same case."
It is difficult to believe that another qualified medical officer was not
available, in an area where medical boards may be convened whenever
required (Manual, pp. 2-14, par. 44a.(1) ), and where, therefore, sufficent facilities and personnel for them are presumably on hand at all
times.
As for the procedure to be followed by the medical board, Title 42
CFR, section 34.14, in defining the scope of reexamination by the
board, states:
"(c) Reexamination shall include :
(1) A medical examination by the board. If the mental condition of the
alien is in question and the board does not include at least one officer who has
had special training in the diagnosis of mental defects, diseases and disabilities,
the board shall designate a physician with such training who shall (gee examine
the alien, and his report shall be included in the record." (Emphasis supplied.)
That this medical examination was intended to be something more
than a mere scrutiny of the alien while testimony was being given be531

Interim Decision #1815
fore the board is made even clearer by a provision of the Manual which
states:
"* • • The alien's counsel shall not be permitted to be present during the board's
independent medical examination • • •." (pp. 2-16, par. 46, last sentence.)

Although the board's report implies that it did make a medical examination of respondent (see par. 8 of the Report), counsel, who was present with the respondent throughout the proceedings, insists there was
no examination of the type required by the regulations. (See respondent's Brief, p. 10.) The file contains no record of an examination, in
accordance with the requirements set forth in the Manual (pp. 2-19,
par. 51) ; there is no statement in the medical board's report as to
when and where the board examined the respondent (as required by
par. V, pp. 2-16, Manual); and the only record of the proceedings,
the handwritten notes referred to above, makes just the following
reference to respondent's participation on October 10, 1966:
"Pt. comes in
police report

with atty Sidney Bradpiece. Dr. Edwin E. MeNeil. They deny the

. .", etc.

From the above mentioned material, and counsel's statements, it does
not appear that respondent was afforded the independent medical reexamination which is one of the basic reasons for the convening of
the board.
Counsel claims further error and unfairness in the board's proceedings. Xe states that reports of a psychiatrist and psychologist who
examined the respondent and conclUded that he was not a sexual
deviant were offered in evidence bit were refused by the board and
returned to counsel. (Copies of these reports are in this record as
Exhibit 4.) One of them was a report made by the psychiatrist who
appeared before the board on respondent's behalf. Title 42 CFR, section 34.14(e) provides that witnesses before the board shall be given
a reasonable opportunity to all relevant and material evidence,
orally or in writing, and section 34.14 (g) provides that the findings of
the board are to. be hazed on its medical examination of the alien and
on the evidence presented and made a part of the record of its proceedings. That the clalined Material was presented is confirmed by the
October 10, 1966 entry in the handwritten record of the proceedings
referred to above.
Both. 42 CFR 34 and the - Manua/ require that the board's report
give both findings and conclusions. The Mammal, at pages 2-16, paragraph 47, gives in detail the material that the report should contain,
followed by a • sp'ecinien report. The report in this file contains virtually none of the specified information; it does not show when and
where the respondent was medically examined; it does not indicate

532

Interim Decision #1815
the nature of all records submitted, or identify the witnesses heard,
or give the nature of the testimony and evidence; it does not give the
facts on which its finding is based. It merely lists, in vague terms, the
records it reviewed, and then states that on the basis of that evidence
and of its medical examination of respondent, it concludes that he
has: Sexual Deviation—Class A, and the earlier medical certificate is
affirmed.
It is apparent that the regulations and Mama procedures were
given only token recognition, or honored. in the breach, and that respondent did not receive the type of hearing and examination contemplated. The medical board's finding of the existence of a Class A
condition was not based on its own independent medical-psychiatric
examination, for it did not make one. It did not carefully consider an
of the evidence presented, because it refused to accept and make a part
of the record the reports of a psychiatrist and psychologist who had examined and tested respondent, which reports were offered by respondent as evidence of his normality. There is no way of knowing
why it reached the decision it did, because its report contains absolutely no findings.
In a situation in which the sufficiency of a Public Health Service
Class A finding was attacked in the courts, in U.S. ere rel. Johnson v.
Shaughnessy, supra, the Supreme Court held that a certificate of a
Class A condition, made by a medical board of review without full
compliance with the applicable regulations and procedures, which
denied the alien the independent review and reexamination which
Congress and the Surgeon General had prescribed, was not binding

on the question of medical admissibility, and remanded the case with
the order that the petitioner be afforded a proper hearing and medical
examination before the appropriate public health authorities.
Here, not only the appellate procedure before the medical board,
but the underlying "examination" and "certification" failed to comply
with the prescribed steps and standards. We hold that because of these
serious omissions and failure to comply with the regulations and procedures, the Class A. finding in this case is invalid and is not binding
in these proceedings. Therefore, the conclusion of the special inquiry
officer that respondent must be found inadmissible and ineligible for

adjustment on the basis thereof, will not be affirmed. However, as
neither the special inquiry officer nor this Board has the expertise
or the authority to make a determination on respondent's medical admissibility or inadmissibility in these proceedings, we will remand this
case with the direction that respondent be afforded the opportunity
for a new and proper. medical examination , conducted in accordance
with the standards set forth therefor by the Surgeon General of the
533

Interim Decision *1815
United States; and that upon receipt of the results of such examination, the special inquiry officer shall make a new determination on
respondent's eligibility and application for adjustment of status, and
any or all such other findings and orders as may be proper and necessary at that time.
ORDER: It is ordered that this matter be and the same is hereby
remanded for the purposes se•fortb. above.
It is further ordered that the decision of the special inquiry officer,
made after the above proceedings, shall be certified to this Board for
final review.

534

